DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 9,751,472 Meyers.
Meyers describes an apparatus for use with a mining machine comprising a mining tool (e.g. bucket 116, figure 6 ) having a first connector (circled below) and storage rack 100 for storing the mining tool and having a second connector 108.





    PNG
    media_image1.png
    256
    712
    media_image1.png
    Greyscale



With regards to claim 2: Meyers figure 3, parallel bars 124/128.
With regards to claims 3-4: second mining tool col. 4 lines 20-26 and third connector (a power or hydraulic connector—col. 4 lines 34-36)
With regards to claim 6: compartments 110 fig 3.
With regards to claim 7: “jackhammer” or “rock breaker” col. 4 line 26 anticipates scaler.
With regards to claim 8: col. 4 line 25.

Regarding independent claim 14: 
Meyers describes an apparatus for use with a mining machine having a boom 132 comprising a rack 100 with first connector 108.
With regards to claim 15: Meyers figure 3, parallel bars 124/128, hooks122/126.
With regards to claim 16: second connector circled above.


Regarding independent claim 18:
Myers describes connecting a mining machine to a first mining tool (rock breaker) in a storage rack 100 including a plurality of tools; using the first mining tool to perform a mining operation ( “rock breaker”[Wingdings font/0xE0] breaking rock) placing the tool in the storage rack and disconnecting, connecting the storage rack and transporting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent Number 9,751,472.
1.
Regarding independent claim 9:
Meyers describes a storage rack 100 for storing a mining tool (bucket), adapted to connect with the mining machine.
Meyers describes a single bucket, not a plurality.
Examiner finds that modification of Meyers to have two (or more) buckets stored in the rack would amount to a plurality of mining tools (i.e. the additional buckets) adapted to connect as claimed, and that having storage for a plurality of buckets amounts to an obvious duplication of parts
With regards to claim 13: shelves 114a and/or 114b and/or 114c figure 6.
With regards to claim 18: Meyers describes connecting a mining machine to a first mining tool (bucket) in a storage rack 100 including a plurality of tools; using the first mining tool to perform an operation placing the tool in the storage rack and disconnecting, connecting the storage rack and transporting.
Meyers does not explicitly describe using the bucket in a mining operation. Examiner takes Official Notice that buckets are commonly used in mining operations such as 
With regards to claims 19-20: Meyers implicitly describes the order of steps in col. 3 lines 46-50.
Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US Patent Number 9,751,472 in view of Philips US Patent Number 5,820,332
Meyers describes a storage rack 100 for storing a plurality of mining tools col. 4 lines 20-26 and the rack adapted to connect to the mining machine using a universal coupler 108.  Although Meyers describes the mining tools connected to the machine for power, Meyers lacks the mining tools connected in the same manner as the storage rack.
Phillips describes the use of a universal coupler for coupling a mining tool 66 (fig 7)  one of ordinary skill in the art would have understood that connecting the mining tool (e.g. rock breaker) of Meyers using the same universal coupler as the rack could have been accomplished using known methods and the results would have been predictable and therefore claim 9 is obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Slack US Patent Application Publication 20100025405 describes a similar rack; Eckstein describes a connector for mounting skid-steer attachments to an excavator arm. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)